Citation Nr: 0308470	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  98-03 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lower back 
disability, to include low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service form December 1967 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in August 
2000, but was remanded at that time for additional 
development, and in order for the RO to issue a Statement of 
the Case.  

The Board issued a decision on the merits for the issues 
involving post-traumatic stress disorder (PTSD) and bilateral 
knee disabilities.  The decision was dated August 2000.  
Because the Board believed that additional medical 
development was needed concerning the etiology of the 
veteran's current back disability, the Board remanded the 
issue of entitlement to service connection for a lower back 
disability.  The information and development requested in the 
August 2000 Decision/Remand has been obtained and the claim 
has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim.

2.  The service medical records reveal complaints and 
treatment for acute back pain.

3.  The veteran now suffers from low back pain.  

4.  A chronic lower back disability was not present during 
military service or attributable to any incident therein.


CONCLUSION OF LAW

A lower back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served in the US Army for over twenty years until 
his retirement in January 1988.  While in service, the 
veteran complained of chronic acute back pain in June 1969, 
February 1971, September 1971, and February 1977.  Despite 
his complaints of pain and discomfort in the lower back, the 
veteran was not diagnosed as having an actual low back 
disability or disorder.  When the veteran underwent his 
retirement physical in August 1987, the examining physician 
did note that the veteran had experienced recurrent lower 
back pain.  At that time, a specific organic disability of 
the spine was not diagnosed.  

After the veteran retired, he submitted an application for VA 
benefits.  On his initial application, submitted in February 
1988, the veteran did not complain about a disability 
stemming from lower back pain.  Moreover, he did not 
insinuate that he was suffering from symptoms and 
manifestations indicative of a chronic lower back disability.  

Ten years after the veteran retired, he submitted a claim for 
entitlement to service connection for a lower back 
disability.  He noted that he suffered from lower back pain 
and asserted that the back pain he was suffering was related 
to the back pain he experienced while he was in service.  His 
claim for service connection was denied by the RO, and after 
receiving notification of the denial, the veteran appealed 
that decision.  Upon receipt of the claims folder at the 
Board, it was concluded that additional medical information 
was needed by the Board prior to the issuance of a decision.  
Hence, a remand was accomplished.  Specifically, the Board 
asked that a doctor provide an opinion concerning the 
etiology of the veteran's back disorder.  

In October 2001, x-ray study of the lower back was 
accomplished.  The findings indicated no evidence of acute 
injury, destructive process, or any other significant 
abnormality of the lumbar segment of the spine.  After the 
examiner completed his physical examination of the veteran, 
he wrote that the veteran was currently suffering for chronic 
low back pain.  The doctor further indicated that the 
veteran's current back disability was not related to back 
pain that the veteran suffered therefrom while the veteran 
was in service.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified of the evidence 
required to substantiate his claim in the rating decision, 
the statement of the case (SOC), and the supplemental 
statements of the case (SSOC).  The Board concludes that the 
discussions in the rating action, the SOC, and the SSOCs 
adequately informed the veteran of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran has submitted numerous statements in conjunction with 
his claim.  Moreover, VA has obtained the veteran's VA 
medical records and it has attempted to obtain any 
private/government medical records that the VA has been given 
noticed thereof.  Also, the veteran has been given VA medical 
examinations to establish the nature and etiology of his 
claimed disability.  VA has not been given notice by the 
veteran of relevant available medical or other evidence that 
might be attained by the VA for the processing of this claim.

Additionally, during course of the appeal, the veteran has 
had the opportunity to explain in detail his contentions.  He 
did so through various written statements.  He was also 
provided the opportunity to testify before the Board and an 
RO hearing officer - an opportunity he declined.  The veteran 
has not suggested or insinuated that other evidence was 
available to support the claim.  The veteran was also 
notified in February 2003 via a letter from the RO of the 
evidence he needed to supply and what the VA would do in 
order to complete the veteran's application for benefits.  
Since all relevant evidence has been gathered and no evidence 
has been identified that either the veteran or VA could 
attempt to attain, there is no need for further development.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
required the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

The veteran maintains that he now suffers from lower back 
disability and that it is related to his military service.  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Where the veteran served continuously for 
ninety (90) or more days during a period of war, and if the 
disease or disorder is one that is listed at 38 C.F.R. §§ 
3.307, 3.309 (2002), and if it became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

A review of the claims folder indicates, despite the 
veteran's assertions to the contrary, he has not been 
diagnosed as having a back disability that is etiologically 
linked to his military service.  Additionally, the veteran's 
service medical records fail to show treatment for or 
findings indicative of a chronic lower back disorder.  

Nevertheless, the veteran has continued to claim that he 
suffers from such a disability and that the disability is 
related to his twenty years in the military.  Yet, a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  However, that 
same lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from back pain.  However, he is not competent 
to say that he has disability of the back and that there is a 
relationship between his current disability and his military 
service.  In other words, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board is confident that the veteran is sincere in his belief 
that his current lower back pain is somehow related to his 
military service and the back pain he suffered therefrom 
while he was in the military.  However, the medical evidence 
does not corroborate the veteran's assertions.  The service 
medical records do not show a diagnosis of a chronic lower 
back disorder.  The post-service medical records do not show 
the veteran being treated continuously for lower back pain 
from his retirement to the present.  A VA doctor has not been 
able to etiologically link the veteran's current disorder 
with his military service.  Thus, the applicable laws and 
regulations do not permit a grant of service connection for a 
disability or disease, absent a showing of a nexus between 
the current disorder and the veteran's military service.  
Accordingly, entitlement to service connection for low back 
pain is denied.  


ORDER

Entitlement to service connection for a lower back 
disability, to include low back pain, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

